Citation Nr: 0518424	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for asbestos-related 
pulmonary disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had Naval active service from October 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Boston, Massachusetts, Regional Office (RO), which denied 
service connection for asbestos-related pulmonary disease.  A 
March 2004 RO hearing was held.  

In June 2005, a Deputy Vice Chairman of the Board granted a 
motion by appellant's representative to advance this appeal 
on the Board's docket for good cause (appellant's age).

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

Appellant basically argues and testified at a March 2004 RO 
hearing that during his active service period, he was exposed 
to asbestos-covered pipes that would drop asbestos dust on 
him aboard naval vessels he was assigned to, particularly 
while sleeping on the top bunk.  He testified that prior to 
service, he was only a boilermaker's helper and was not 
exposed to asbestos.  

Initial review of the evidentiary record indicates that, 
except for a few VA hospitalizations reports and a VA 
examination report dated in the early 1950's, there is a 
substantial gap in the clinical evidence for an approximate 
four-decade period between appellant's December 1945 service 
separation and the mid-1980's.  Although on said 1950's VA 
hospitalizations, appellant was treated for diagnosed 
pericarditis and bronchitis/pneumonia, chest-x rays did not 
show any chronic pulmonary disease.  

In a May 1986 private medical statement (addressed to 
appellant's attorney), a physician noted that appellant's 
occupational history included exposure to asbestos as a 
boilermaker for a shipyard from 1941 to 1953, with asbestos 
exposure since then to a lesser extent as a quality assurance 
inspector; that initial asbestos exposure was in 1941; and 
that he had smoked since age 17.  A chest x-ray was 
interpreted as showing extensive pleural plaquing without 
interstitial disease.  The physician opined that appellant 
had significant asbestos-related pulmonary disease.  

A rather brief and cursory September 2002 VA pulmonary 
examination was conducted, and "[a]sbestos exposure, chronic 
shortness of breath" was assessed, no specific pulmonary 
disease was assessed or diagnosed.  While a pulmonary 
function test and a chest x-ray study were ordered, it is 
unclear from the record whether a chest x-ray was in fact 
performed.  Although there is a copy of the report of VA 
pulmonary function test dated in November 2002 (received from 
appellant), that report does not include any interpretation 
of the test results.  In short, there is no VA medical 
evidence of record confirming that appellant has asbestos-
related pulmonary disease, nor was VA medical opinion 
rendered as to the etiology of any pulmonary disability he 
may have.  

Additionally, although a lengthy employment history was 
provided, it does not appear that the RO has specifically 
requested the appellant to identify or provide any relevant 
employment medical records that may exist, such as pre-
employment physical examinations/physical examinations, that 
might pertain to any pulmonary disease and its onset.  

As to service connection claims for asbestos-related 
diseases, VA issued DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988), which provided guidelines for 
considering compensation claims based on exposure to 
asbestos; and such information and instructions from the DVB 
Circular were included in a VA Adjudication Procedure Manual, 
M21-1, Part VI, para. 7.68 (Sept. 21, 1992) and, as 
subsequently amended, in para. 7.21 (Oct. 3, 1997).  The 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that VA is to develop any 
evidence of asbestos exposure before, during, and after 
service; and that a determination must be made as to whether 
there is a relationship between asbestos exposure and the 
claimed disease, keeping in mind the latency period and 
exposure information.  See also Ashford v. Brown, 10 Vet. 
App. 120 (1997); and McGinty v. Brown, 4 Vet. App. 428 
(1993).

While the RO did send appellant a February 2000 letter 
requesting asbestos exposure details, and he provided certain 
information in a written response, it is the Board's opinion 
that the evidentiary record appears incomplete and inadequate 
for an equitable determination in this case, due to the RO's 
failure to properly develop the claim.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request the service 
department, the National Personnel 
Records Center, or any other appropriate 
organization having access to historical 
information regarding asbestos exposure 
on naval vessels to provide any relevant 
evidence or information as to whether 
appellant may have been exposed to 
asbestos while on active duty from 
October 1942 to December 1945 while 
aboard naval vessels, including armed 
merchant marine vessels, in his duties as 
a seaman and gunner's mate.  See 
appellant's service personnel records.  
Any records obtained should be associated 
with the claims folder.  If no such 
records are available, this should be so 
reported in the record.

Appellant should be advised that he may 
submit alternative forms of evidence to 
support his claim, such as 
statements/affidavits from service 
medical personnel and "buddy" 
statements/affidavits.

2.  The RO should request appellant to 
provide any additional, relevant clinical 
records (not already of record) that he 
may have in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided him relevant treatment, 
particularly any pulmonary treatment 
during the period proximate to service.  
All available, clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment) of such treatment should be 
obtained from the specified health care 
providers.  Any additional, relevant VA 
clinical records should be obtained, 
including any chest-x-ray study performed 
as part of the September 2002 VA 
pulmonary examination.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  The RO should obtain any relevant 
employment medical records, such as pre-
employment/employment physical 
examinations reports, and associate them 
with the claims folder.  The appellant 
should be requested to sign and submit 
appropriate consent forms to release any 
private clinical records to the VA.  All 
responses from former employers should be 
included in the claims folder, and if any 
of the veteran's former employers are no 
longer in business, this should be noted 
in the file.

4.  The veteran should be afforded a VA 
pulmonary examination to determine 
whether he has an asbestos-related 
pulmonary disease.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the pulmonary 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician. The 
physician is requested to express an 
opinion as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) as to the 
following:  

Does appellant have asbestos-related 
pulmonary disease, and, if so, identify 
what it is and its approximate date of 
onset (i.e., is any currently manifested 
asbestosis-related pulmonary disease 
causally or etiologically related to 
appellant's Naval active service from 
October 1942 to December 1945 versus 
other causes (such as civilian employment 
as a boilermaker's helper, boilermaker, 
or quality assurance inspector))?  

The examination report should contain an 
adequate history, as well as clinical 
findings upon which the diagnoses are 
based, and provide adequate rationale for 
medical conclusions rendered.  If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon by the physician 
in the report.

5.  The RO should consider any additional 
evidence and readjudicate the service 
connection appellate issue.  In its 
readjudication, the RO should consider 
the provisions of DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988), 
VA Adjudication Procedure Manual M21-1, 
Part VI, para. 7.21, and any other 
applicable provisions, in order to ensure 
that appellant's claim for service 
connection for asbestos-related pulmonary 
disease has been properly developed.  

When this development has been completed, if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


